-In a proceeding under article 78 of the Civil Practice Act, petitioner-appellant applied for an order requiring the board of trustees of .the village of Great Neck to enforce the zoning ordinance of the village against a third party, revoking, a building permit issued to that third party and restraining that third party-from- certain construction. Final order denying the application and dismissing the petition, without prejudice to a plenary action by the petitioner, if so advised, unanimously affirmed, with one bill of $50 costs and disbursements to respondents. *883No opinion. Present — Johnston, Acting P. J., Adel, Sneed, Wenzel and MaeCrate, JJ.